On February 27, 2002, this court permanently disbarred respondent, Richard D. Goldberg, Attorney Registration No. 0005748, and ordered him to surrender his certificate of admission, to file an affidavit of compliance, and to pay board costs in the amount of $45.99. On August 13, 2002, this court ordered respondent to show cause why he should not be found in contempt for failure to comply with the February 27, 2002 order. On August 30, 2002, respondent filed a response to the show cause order. Upon consideration thereof,
IT IS DETERMINED by the court that respondent’s response is satisfactory. It is ordered, sua sponte, that payment of board costs in this matter be, and hereby is, deferred until respondent is released from prison. It is further ordered that respondent shall file notice with the Clerk of this court of his release from prison within ten days of his release.
IT IS FURTHER ORDERED, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.